Title: To George Washington from Robert Breck, 20 May 1776
From: Breck, Robert
To: Washington, George


Northampton [Mass.] 20 May 1776. “In Obeidiance to your Warrant dated Janry 24th ⟨mutilated ha⟩ve attended the Service of Mustering the Regiment raised ⟨in the⟩ Counties of Hampshire & Berkshire, & have inclosed the Muster-⟨roll.⟩ Colo. Porter’s leaving an Officer to recruit till this Time, is the Reason why this Return has been delay’d—I have likewise inclo⟨se⟩d an Accompt of my Services amounting to £6.9.4 which I pray may be paid to Mr Peter Vandervoort Mercht New York.”
